Citation Nr: 0115829	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-15 404	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals' March 1986 decision finding no new 
factual basis was presented for entitlement to direct or 
presumptive service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to May 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the claimant as to clear and unmistakable 
error in a March 13, 1986, Board decision.

The Board notes that the March 1986 decision at issue also 
addressed the veteran's entitlement to service connection for 
a left knee disorder based on aggravation of a pre-existing 
condition, concluding that service connection was not 
warranted.  The claimant's motion does not assert any error 
in this aspect of the decision, and in fact, notes that the 
question of aggravation is moot.  Consequently, the Board 
determines that his motion as to clear and unmistakable error 
in the decision is confined to that portion of the decision 
addressing whether there was a new factual basis presented 
for an award of service connection on a direct or presumptive 
basis.  As a result, no discussion of the Board's 1986 denial 
of service connection for a left knee disability based on 
aggravation will be made in this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for a left knee 
disability on a direct basis was denied in an April 1970 RO 
decision, and on a presumptive basis in a March 1971 
Statement of the Case because the veteran's left knee 
arthritis was traumatic and not degenerative.

2.  In a March 13, 1986, decision the Board determined that 
the veteran had not presented a new factual basis for an 
award of service connection for a left knee disability as he 
had only presented additional evidence of a current left knee 
disability.  Based on this conclusion, the Board found that 
entitlement to service connection for a left knee disability 
was not warranted.


CONCLUSION OF LAW

The March 13, 1986, decision of the Board did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. §§ 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. 7111(a) (West 1991 & Supp. 
2000).  VA regulations implementing this statute appear at 38 
C.F.R. §§ 20.1400-1411 (2000).  The regulations describe what 
constitutes CUE and what does not, and also identify the 
record that is to be reviewed and set forth how the standard 
is to be applied.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b).  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of what does not constitute clear and unmistakable 
error include a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; the failure 
to fulfill the duty to assist; or a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Furthermore, clear and unmistakable error does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  More specifically, it is observed 
that Congress intended that the Department of Veterans 
Affairs (VA) adopt the Court's interpretation of the term 
"clear and unmistakable error" in evaluating CUE in a Board 
decision.  Indeed, as was discussed in the notice of proposed 
rulemaking, at 63 Fed. Reg. 27,534, 27,536 (1998), the 
sponsor of the bill which became the statute specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [CUE]."  143 Cong. Rec. H1567, H1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of clear and unmistakable error in prior Board 
decisions based upon years of prior Court decisions regarding 
CUE.  In this regard, the Court has consistently stressed the 
rigorous nature of the concept of CUE, stating, for example, 
"[c]lear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE denotes "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  "It must always be remembered 
that [CUE] is a very specific and rare kind of 'error.'" 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In the present case, the claimant asserts that the Board's 
March 1986 decision is clearly and unmistakably erroneous for 
the following reasons:  (1) the Board's decision failed to 
consider 38 C.F.R. § 3.303(d) as a basis for awarding 
benefits, (2) the Board did not adequately consider 38 C.F.R. 
§ 3.304(d) in finding the veteran's assertions of in service 
trauma credible, and (3) that the Board's decision 
"rewrote" the law regarding presumptive service connection 
by finding that traumatic arthritis was not a presumptive 
service connected disability.

At the time of the Board's 1986 decision, 38 C.F.R. 
§ 3.303(d) essentially provided that service connection may 
be granted  for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes  that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1986).  Section 3.304(d) noted that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (1986).

The March 1986 Board decision at issue noted that service 
records showed no treatment for a left knee disorder in 
service, with the only reference to the left knee being a 
note on a report of medical history completed by the veteran 
that he had a trick or locked knee, with the examiner finding 
that this was of no consequence.  Post-service, the veteran 
was examined by a VA examiner in February 1970 and reported 
that he injured his left knee in service with occasional pain 
thereafter.  Upon examination and x-ray evidence he was 
diagnosed with traumatic arthritis of the left knee.  In 
April 1970 the RO denied the veteran's claim of entitlement 
to service connection for a left knee disability noting no 
treatment in service.  In February 1971, upon request by the 
veteran through his representative, the RO addressed the 
question of entitlement to service connection for traumatic 
arthritis of the knee on a presumptive basis, and issued a 
Statement of the Case finding that because traumatic 
arthritis is due to an injury, it can not be presumptive.  

In 1985 the veteran submitted evidence to reopen his claim of 
entitlement to service connection for a left knee disability.  
The evidence consisted of VA treatment records from January 
to March 1985 showing treatment for his left knee.  The 
January 1985 records revealed that the veteran was a 
triathelete who had a sudden pop in his knee several days 
earlier and became unable to straighten his left leg.  He had 
arthroscopic surgery, and received several diagnoses 
including left anteromedial meniscus tear, traumatic 
arthritis, and degenerative joint disease.  In subsequent 
statements of record the veteran indicated that he had 
recurring pain in his knee since service and that his left 
knee problems pre-existed service and were aggravated 
therein.  He also stated in his April 1985 Notice of 
Disagreement that he had injured his left knee twice in 
service, once when he jumped off a gun turret when a fire 
mission was called and a second time when he leapt into a 
ditch for protection from incoming enemy artillery fire.  

In evaluating the evidence, the Board concluded that the RO's 
1970 and 1971 decisions were final and the veteran had not 
contended clear and unmistakable error in either of these 
decisions.  Consequently, it limited its consideration of 
entitlement to service connection for traumatic arthritis of 
the knee on a direct or presumptive basis to whether the 
veteran had submitted a new factual basis.  They then 
concluded that traumatic arthritis could not be service-
connected on a presumptive basis because it was due to a 
direct trauma to an involved joint and not a chronic 
presumptive disease such as degenerative arthritis.  The 
Board then concluded that the evidence submitted since the 
veteran reopened his claim was new, but did not change any of 
the material facts upon which the prior determinations were 
made, that there was still no evidence of trauma to the knee 
in the service medical records.  

As noted above, the Board's present review of the March 1986 
decision is confined to the evidence of record at the time, 
as well as the laws and regulations applicable at that time.  
The regulations in effect in 1986 state that the decision of 
a duly constituted rating agency or other agency of original 
jurisdiction on which an action was predicated will be final 
and binding upon all field offices of the Veterans 
Administration as to conclusions based on evidence on file at 
that time and will not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or as provided in § 3.105 (governing clear and 
unmistakable error).  38 C.F.R. § 3.104(a) (1986).  

In light of the applicable laws and regulations governing CUE 
challenges, the Board notes that even if the veteran's 
assertions regarding the Board's failure to consider 
38 C.F.R. § 3.303(d) and inadequate consideration of 
§ 3.304(d), were conceded, CUE would still not exist in the 
1986 decision because consideration of these provisions would 
not manifestly change the outcome of the 1986 decision.  
Essentially, the record contains no evidence of a medical 
nexus between the veteran's reported left knee injuries in 
service and his post-service diagnosis of traumatic 
arthritis, nor does the record contain evidence of a nexus 
between his reported continuity of left knee pain since 
discharge and any of his post-service diagnoses.  
Accordingly, since the alleged errors by the Board do not 
manifestly alter the outcome, they do not rise to the level 
of CUE.  

In the alternative, the Board notes that the posture of the 
case before the Board in 1986 was not a direct service 
connection claim, but a claim to reopen, that is, the veteran 
had to present a new factual basis in order to successfully 
reopen his claim for service connection on the bases 
previously denied by the RO.  The only evidence submitted by 
the veteran that was not before the RO in 1970 and 1971 
consisted of medical evidence showing left knee treatment in 
1985, some fifteen years after his discharge, and assertions 
that he had a pre-service left knee injury aggravated by 
service.  His assertions of inservice trauma had been of 
record in 1970 and 1971 when he originally filed his claim 
and were considered as part of the decision making process at 
that time; thus they did not constitute a new factual basis 
in 1985.  Additionally, the presence of a left knee 
disability had been established in 1970 and 1971, and the 
submission of treatment records confirming a left knee 
disability in 1985, also did not establish a new factual 
basis for his claim of entitlement to service connection for 
a left knee disability on a direct or presumptive basis.  
Accordingly, the Board did not misapply the law in 1986 when 
determining that the veteran had not submitted a new factual 
basis to reopen his previously denied claim of entitlement to 
service connection for a left knee disability on a direct or 
presumptive basis, and CUE is not present.

Turning to the veteran's final challenge to the Board's 1986 
decision, that the Board erroneously "re-wrote" the law by 
finding that traumatic arthritis was not a presumptive 
disability.  Initially, the Board notes that this issue was 
thoroughly addressed in the Board's April 2000 decision 
denying the veteran's Motion to Reconsider the Board's March 
1986 claim, and that in addressing this contention for the 
second time, the Board will reiterate the sound arguments it 
presented at that time.  As noted in the April 2000 decision, 
in MBVA-1, Chap. 14, 14.10, (March 1, 1968), the Board 
published guidelines in deciding cases involving arthritis 
due to trauma, and based on medical principles differentiated 
between arthritis due to injury and degenerative arthritis 
due to aging, referring to the former as traumatic arthritis.  
In the statutory provisions in effect at the time of the 
Board's 1986 decision, 38 U.S.C.A. §§ 301 and 312, and in the 
implementing regulations, 38 C.F.R. §§ 3.307, 3.309, 
presumptive service connection was identified as applicable 
to "chronic diseases."  Accordingly, on the basis of the 
medical distinction between arthritis based on injury and 
arthritis based on a disease or the aging process, the 
Board's 1986 assessment that traumatic arthritis is not a 
"chronic disease" is not obvious error in the law, and does 
not "re-write" the law.

In light of the above, the Board concludes that the moving 
party has failed to identify clear and unmistakable error in 
the Board decision of March 1986.  Accordingly, the motion to 
revise that decision based on CUE is denied. 




ORDER

The motion for revision of the March 1986 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

